DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because computer-readable instructions needs to be amended to -- non-transitory computer-readable instructions -- based on page 15 of the specification to make the claims explicit.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are confusing as to whether the claims are dependent or independent, the claims need to explicitly state the limitations of claims 1 and 9 respectively into the body of the claims, refer to Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex parte Lyell).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (US 2018/0368110 A1) hereinafter Ying.

Regarding claims 1, 6-8, 9, and 14-16 – Ying discloses preempting a slot transmission to a wireless receiver with a mini-slot transmission to the wireless receiver, wherein the slot 
transmitting a preemption indication to the wireless receiver, the preemption indication comprising:
a TFR position in time of one or more preempted TFRs in the slot transmission; 
a TFR position in frequency of the one or more preempted TFRs in the slot transmission; and
an identifier of one or more of the plurality of sub-regions of the one more preempted
TFRs, refer to Figures 6, 17, 18, and paragraphs [0042], [0074] to [0076], [0078] to [0083], [0099], [0107] to [0117].
Regarding claims 2 and 10 – Ying discloses an identifier of a TFR backward in time relative to the preemption indication, refer to paragraphs [0074], [0084], [0085], [0101], [0107], [0110], [0113], [0117].
Regarding claim 3 and 11 – Ying discloses an index of a TFR backward in time relative to the preemption indication within a maximum backward time, refer to paragraphs [0084], [0085], [0101], [0113], [0117].
Regarding claims 4 and 12 – Ying discloses the TFR position in frequency of the one or more preempted TFRs in the slot transmission comprises a fraction of the total bandwidth, refer to Figures 6, 8, and paragraphs [0037], [0076], [0077], [0109], [0114], [0115], [0140], [0141], [0161].
Regarding claims 5 and 13 – Ying discloses the identifier of one or more of the plurality of sub-regions of the one more preempted TFRs comprises a bitmap with a bit position for-each sub-region, refer to paragraphs [0066], [0075], [0077], [0099], [0108], [0115].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA.

John Pezzlo
24 May 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465